Title: From Thomas Jefferson to Edmund Pendleton, 18 January 1784
From: Jefferson, Thomas
To: Pendleton, Edmund


        
          Dear Sir
          Annapolis Jan. 18. 1784.
        
        Your letter of the 12th. inst. came to hand yesterday. I have the happiness of informing you that on the 14th. inst. we had nine states on the floor and ratified the definitive treaty. Two copies were immediately dispatched by different officers who were to embark in the first vessels they could find going to France. They had 48 days left for it’s timely delivery. The important business now before Congress is as follows.
        Foreign civil arrangement, and foreign treaties.
        Domestic civil arrangement.
        Domestic peace establishment of arsenals and posts.
        Western territory.
        Indian affairs.
        Money.
        
        None of these subjects can be transacted but with the concurrence of 9. states. Of the 9. now present 7 are represented by two members each. There are 14. gentlemen then, any one of whom differing from the rest, can stop any vote. The questions are important and difficult, and such as the best and wisest men would divide on. I am satisfied therefore that we cannot get 9. states to concur in a single one of the above subjects. We shall begin tomorrow to bring them on. A few experiments will I expect evince the truth of my conjecture, and the necessity of our adjourning till the spring, informing the states that we adjourn because their business cannot be done in so thin a house, and urging them to instruct and to enable their delegates to come punctually to the day of adjournment, and never to be represented by less than three members. The true reason that the delegates do not attend is that their states do not furnish them with money, and if they advance them some to get them here they are then left in the lurch and obliged either to make mean shifts or to go home. Spirited members prefer the latter and thus we are kept with a house incompetent to business. I think if we had a full house, that is, 13 states with three members from each so that no votes might be lost by division we might clear our docket in two or three months, and that an annual session of two months will hereafter suffice. A committee of the states must be left to transact ordinary business.
        The Russian manifesto is come to hand. It is as flimsy and barefaced as that of the Turk is nervous, substantial and masterly. This is an extract from the latter. ‘What Northern power has the Porte offended? Whose territories have the Ottoman troops invaded? In the country of what prince is the Turkish standard displayed? Content with the boundaries of empire assigned by god and his prophet the wishes of the Porte are for peace. But if the court of Russia be determined in her claims, and will not recede without an acquisition of territory which does not belong to her, appealing to the world for the justice of the proceeding, the sublime Porte must prepare for war, relying on the decrees of heaven, and confident of the interposition of the prophet of prophets who will protect his faithful followers in the hour of every difficulty.’ I fear France will be drawn into this war; hope Prussia will, and think Great Br. will reserve herself for Ireland and perhaps for us. A wanton insult lately, which I do not think myself at liberty to particularize, has discovered a sulleness a rancour and a mysterious reserve which is fitted to generate new troubles. A new war on us while France is otherwise engaged would be a calamity  of unknown extent. Tho’ we possess resources to a certain degree, experience shews that they are utterly inaccessible to any existing power. And we cannot avail ourselves of the prompt resource of paper money with which we began the last war. I wish you a great deal of happiness and am with sincere esteem Dr. Sir Your friend & servt,
        
          Th: Jefferson
        
        PS. Where should I direct your letters to be left?
        
      